Mikoll, J., dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting).
I respectfully dissent. The governing standard for changing prior custodial arrangements has been articulated by the Court of Appeals in Friederwitzer v Friederwitzer (55 NY2d 89) where the court said that custody should not be changed in the “ ‘absence of countervailing circumstances on consideration of the totality of circumstances’ ” (id., at p 95). The trial court ruled here that the husband had “met his heavy burden of demonstrating a substantial change in circumstances”. This conclusion is not supported by the record. In the instant matter, the parties formulated a detailed custody arrangement in the separation agreement which envisioned freedom of both to choose their own places of residence and which further provided that the father, in the case of the relocation of the wife, would pay for any transportation costs of the children incurred in furtherance of his custody rights. The court has disregarded the terms of this agreement in a mistaken reliance on Weiss v Weiss (52 NY2d 170). There are significant differences in the language of the separation agreement involved in Weiss so as to make its holding inapplicable here. The Weiss agreement, in simply providing that husband and wife may continue to live at such places as they might choose, made no reference to the children as did the instant agreement. There are other significant distinctions between the two cases. This petitioner remarried and her new spouse obtained a unique, firm, vocational offer after their marriage, requiring their move to California. In Weiss, however, the mother relocated on no more than a nebulous “opportunity” to resume a long-aborted singing career. The employment offer to the husband here came after petitioner’s marriage to him so that when she married she had no idea that it would entail a move to California. In Weiss, the court specifically noted that its ruling would not be applicable to a case involving one of those admittedly rare situations “where the obligations undertaken by a divorced parent who marries anew require a dramatic change of locale” (Weiss v Weiss, 52 NY2d 170, *1156177, supra). The facts elicited in the hearing indicate that we have here what Weiss depicted as a “rare situation”. Petitioner’s move was undertaken in good faith, based upon the legitimate professional and financial concerns of petitioner’s new husband and not at variance with the separation agreement (Martinez v Konczewski, 85 AD2d 717, affd 57 NY2d 899; see, also, Matter of Kretser v Kretser, 91 AD2d 797). Petitioner did not unilaterally attempt to move without regard to the joint custodial arrangement but brought this petition in a good-faith attempt to work out an equitable arrangement. Of significance also is the fact that the Family Court of Saratoga County, approximately two years ago, after a full hearing of all relevant circumstances, continued primary custody of the children with petitioner. The only change since that hearing has been petitioner’s remarriage and move to California. This does not constitute sufficient countervailing circumstances so as to require that the primary custody of the children be changed. The order should be reversed, the prior joint custody arrangement continued, and the matter remitted to Family Court for a determination of appropriate visitation rights for respondent.